DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows:
Claims 1 and 3 – 12 are pending and being examined;
Claim 2 is cancelled.

Drawings
The amended drawings, filed 6/20/2022, are accepted. Accordingly, the objections to the drawings are withdrawn.

Claim Objections
The amended claims, filed 6/20/2022, are accepted. Accordingly, the objections to the claims are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Connecting Portion.
This limitation meets the 3 prong test as follows: A) the term “portion” is a generic term with no specific structural meaning, B) the generic term is modified by functional language of “connecting,” and C) the term is not modified by sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is: The connecting portion 42c extends in the horizontal direction, from the projecting portion 42a projecting into the first recess 21, and extends over the second recess 22. See para 28 of specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The amended claims, filed 6/20/2022, are accepted. Accordingly, the 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 2012/0223207).
Re: Claim 1, Hattori discloses a pipe setting structure (fig. 1, 10) comprising: 
a back housing (fig. 1, 11); and 
a cover (fig. 1, 13) attached to the back housing (attachment shown in fig. 1), 
wherein the back housing has a first recess (fig. 1, 111) and a second recess (see annotated fig. 1 below), the first recess is recessed from a surface of the back housing (fig. 1, the surface is the top of the back housing) and includes a first back portion (fig. 1, bottom surface of first recess 111), the second recess is adjacent to the first recess (fig. 1, the recesses are adjacent – defined by Macmillan as being near or close but not necessarily touching) and recessed from the surface of the back housing (fig. 1, both recesses open up from the surface), and includes a second back portion (fig. 1, bottom surface of second recess), 
the second back portion is located closer to the surface of the back housing than the first back portion (fig. 1, the second recess is not recessed as far from the surface as the first recess), and 
a step (fig. 1, step is the body between the recesses) is provided between the first back portion and the second back portion (fig. 1, step is between the back portions), and 
the cover includes a rib (see annotated fig. 1 below) that projects into the first recess, while covering the first recess and the second recess (annotated fig. 1, the rib extends across both recesses and projects into the first recess), and the rib has a continuous connecting portion that extends over the second recess (rib connecting portion is continuous and extends over the second recess – the rib comprises the connecting portion and the projecting portion, the connecting portion is unbroken and is thus continuous, see annotated fig. 1 below).

    PNG
    media_image1.png
    678
    1039
    media_image1.png
    Greyscale

Re: Claim 3, Hattori discloses the rib (annotated fig. 1) has a projecting portion that projects into the first recess (annotated fig. 1).
Re: Claim 6, Hattori discloses the first recess and the second recess is a pipe accommodation space (fig. 1, both recesses are capable of accommodating a pipe), and wherein the rib includes a planar body (annotated fig. 1, the connecting portion and the projecting portion of the rib are planar bodies) that extends in a direction perpendicular to a longitudinal axis of a pipe accommodated in the pipe accommodation space (annotated fig. 1, the rib extends left to right, which crosses the pipe direction).
Re: Claim 9, Hattori discloses that in at least one of the first recess and the second recess, a pipe (fig. 2, pipe 14) covered with a heat insulator is accommodated (fig. 1, the recesses are capable of accommodating an insulated pipe, as shown in fig. 2, pipe 14) such that the rib engages and deforms the heat insulator (fig. 2, the rib contacts the pipe when the clip is closed, and the projecting portion is capable of engaging and deforming an insulator).
Re: Claim 11, Hattori discloses the first recess and the second recess define a space in which the first back portion, the step, and the second back portion are continuous with each other (see annotated fig. 3A below; the step, recesses and back portions serve as boundary constraints for a rectangle; see 112b rejection above).

    PNG
    media_image2.png
    283
    274
    media_image2.png
    Greyscale

Re: Claim 12, Hattori discloses an indoor unit of an air-conditioning apparatus, comprising the pipe setting structure of claim 1 (the pipe setting device is capable of being used in an air-conditioner, and the inclusion into an air-conditioner is merely an intended use and not a structural limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0223207).
Re: Claim 4, Hattori discloses the rib that projects into the first recess (see annotated fig. 1, the rib projects into the first recess). Hattori is silent on the rib has a reinforcing rib that is located at a central portion of a projecting portion.
However, Hattori does disclose a support portion (fig. 2, 122) that is a reinforcing rib or gusset. It would have been obvious to one of ordinary skill in the art at the time of filing to add a reinforcing rib to the rib, since it has been help obvious that the rearranging of parts of an invention requires only routine skill in the art. See MPEP 2144.04(VI)(C). 
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0223207) in view of Lee (KR-20090007547).
Re: Claim 5, Hattori discloses the rib (see annotated fig. 1 above). Hattori is silent on the rib is one of a plurality of ribs arranged side by side. 
However Lee teaches a plurality of ribs (fig. 1, buffer projections 140, see ¶19 of English Translation) are arranged side by side (fig. 1).
Therefore, in view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the pipe setting structure rib of Hattori with a plurality of ribs arranged side by side, as taught by Lee. Such would provide the benefit of improved stability (see ¶19).
Re: Claim 7, Hattori discloses the first back portion and the second back portion. Hattori is silent on each has protrusion ridge portions, wherein the protrusion ridge portions extend in the direction perpendicular to a longitudinal axis of the pipe accommodated in the pipe accommodation space extends.
However, Lee teaches each has protrusion ridge portions (fig. 1, buffer projections 140, see ¶19 of English Translation), the protrusion ridge portions extend in the direction perpendicular to a longitudinal axis of the pipe accommodated in the pipe accommodation space extends (fig. 1, the protrusion ridge portions extend across the pipe accommodation space).
Therefore, in view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the first back portion and the second back portion of Hattori with each has protrusion ridge portions, wherein the protrusion ridge portions extending in the direction perpendicular to a longitudinal axis of the pipe accommodated in the pipe accommodation space extends, as taught by Lee. Such would provide the benefit of improved stability (see ¶19).
Re: Claim 8, Hattori as modified by Lee discloses in at least one of the first back portion and the second back portion, a pipe (Hattori fig. 2, pipe 14) covered with a heat insulator is accommodated (Hattori fig. 1, the recesses are capable of accommodating an insulated pipe) such that the protrusion ridge portions engage the heat insulator (the protrusion ridge portions as taught by Lee placed on the first and second back portions of Hattori are in contact with the pipe, and are capable of engaging a heat insulator). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0223207) in view of Watthanasintham (US 7,294789).
Re: Claim 10, Hattori discloses the rib (see annotated fig. 1 above) includes a projecting portion that projects into the first recess (annotated fig. 1, the projecting portion extends into the first recess).
Hattori is silent on that is chamfered. However Watthanasintham teaches a cable holder wherein all of the edges have chamfered corners (fig. 4, column 3 lines 50 – 52). 
Therefore, in view of Watthanasintham’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the projecting portion of the rib of Hattori with that is chamfered, as taught by Watthanasintham. Such would provide the benefit of preventing damage to the pipe and reduce insertion obstruction (see column 3, lines 50 – 52). 

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to claim 3 on pages 9 – 10 of the reply that the “connecting portion” of Hattori has a hole in it and is thus not continuous. This argument is not persuasive, as the structure identified as the “connecting portion” ends at the hole for attaching the bearing portion. In other words, the cover has the hole in it, not the connecting portion, thus the rib has a continuous connecting portion that extends over the second recess.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763    

/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763